     Case 2:20-cv-04327-JAK-AGR Document 4 Filed 08/12/20 Page 1 of 2 Page ID #:60



 1
 2
 3
 4
 5
 6
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                                CENTRAL DISTRICT OF CALIFORNIA
10
11
12      VALENTINO GUTIERREZ,                    )      NO. CV 20-4327-JAK (AGR)
                                                )
13                  Petitioner,                 )
                                                )
14                         v.                   )      ORDER OF DISMISSAL
                                                )
15      WARDEN,                                 )
                                                )
16                  Respondent.                 )
                                                )
17                                              )

18
19
             On May 13, 2020, Petitioner, a state prisoner who is proceeding pro se,
20
       constructively filed a one-page document that the court construes as a Petition for
21
       Writ of Habeas Corpus.
22
             On June 11, 2020, the Court dismissed the Petition for Writ of Habeas
23
       Corpus with leave to file a First Amended Petition for Writ of Habeas Corpus that
24
       states his grounds for relief within 30 days after entry of Order. The Petitioner
25
       was warned that if a timely First Amended Petition is not filed, this action will be
26
       dismissed.
27
             The Court also ordered Petitioner either pay the filing fees of $5 or file a
28
     Case 2:20-cv-04327-JAK-AGR Document 4 Filed 08/12/20 Page 2 of 2 Page ID #:61



 1     request to proceed in forma pauperis within 30 days after entry of Order.
 2          Petitioner did not file a First Amended Petition, did not pay the filing fees of
 3     $5 or request for an extension of time within the time allowed.
 4          IT IS HEREBY ORDERED that the Petition for Writ of Habeas Corpus is
 5     dismissed.
 6
 7           IT IS SO ORDERED.
 8
 9     DATED: August 12, 2020                 __________________________________
                                                      JOHN A. KRONSTADT
10                                                  United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
